         Case1:19-cr-00116-KMW
        Case  1:19-cr-00116-KMW Document
                                Document 191
                                         194 Filed
                                             Filed 04/23/20
                                                   04/27/20 Page
                                                            Page 11 of
                                                                    of 22




                                                                             GREGORY MORVILLO

                     MORVILLO                     PLLC                         (646) 831-1531
                                                                        GM@MorvilloPLLC.com


   "                                                                    www.MorvilloPLLC.com


                                                                       \ ·snc sn"-IY
                                                                       0OcuMENT              1
                                                                                                       \i
                                          April 23, 2020
                                                                       ELECTRONICALLY FlLEl> \

Via ECF
                                                                        uoc #:            LJld-,1 l,o
                                                                        OAT£ FILED:_..!.!..-_.L.-
                                                                                                       =
                                                                                                   --= 1\l
Honorable Kimba M. Wood
United States District Judge
Southern District of New York
500 Pearl St.
New York, New York 10007

             Re:     United States v. Velazquez, et al. (Antonio Burgos), 19 Cr. 116


Dear Judge Wood:
        The undersigned represents Antonio Burgos in the above-captioned matter and write with
regards to Mr. Burgos's sentencing hearing. On April 14, 2020, due to counsel's inability to
speak to Mr. Burgos (currently held at the MCC) about his upcoming sentencing hearing, we
respectfully requested a one-week extension for his sentencing submission. Your Honor granted
that request on April 23, 2020.
        We were able to speak to Mr. Burgos on April 21, 2020 for approximately thirty-minutes.
Immediately following that call, we again contacted the Federal Defenders, pursuant to the latest
protocol, to request additional legal calls with our client. As of the date of this letter, a second
call has not been scheduled.

        Due to our very limited access to Mr. Burgos, we still have been unable to adequately
prepare for our client's upcoming sentencing submission. Additionally, in our communications
with the Federal Defenders, we were informed that we may not be able to schedule calls with
Mr. Burgos on a regular basis due the process implemented at the MCC and the high-volume of
legal calls being requested. Finally, we have not yet received the draft Presentence Report from
Probation.

       Due to these circumstances, and with Mr. Burgos' consent we now respectfully request
an adjournment of Mr. Burgos' sentencing hearing until the week of June 8, 2020, or to a date




                                    ww.v.MorvilloPLLC.com
             1:19-cr -00116 -KMW Document
        Case 1:19-cr-00116-KMW              191 Filed
                                  Docum ent194                   Page 2 of 2
                                                       04/23/20 Page
                                                 Filed04/27/20
        Case                                                         2 of 2


                                                                                      and the
and time conveni ent to the Court. We have discussed our request with the government,
governm ent has no objections.

        We are, of course, available at the Court's convenience should Your Honor require
further informa tion on this matter.


                                       Respectfully submitted,


                                                Isl

                                                                   Se~ (\CA l'-j ·, s ti t:t._j t> l-4-\N "'
                                       Gregory Morvillo
                                                                 --f--,-:J"wf\.L )~. o-Oc>O, CL+
                                                              11 : DD CA . ..- • ~ +e 'f'\d "'-"'--G

cc:    AUSA Michael Krouse
                                                             5 \.\b fV\.A.s..S 1\-n 1.s- ~ ~
       AUSA Adam Hobson                                     -::Ju.tU "1 • .;).t:>;} o. 6ov.J .A"M. llA:t
       U.S. Probatio n Officer Jill Jefferies
                                                          S'-Al::, ~cSS\° 6""'       ·, s ~ bj
                                                            ::Jl,tt'U.. \ \   1
                                                                                  2.,D)..O .




                                    w,vw.Morvillo PLLC.c om
